 44DECISIONS OF NATIONALLABOR RELATIONS BOARDof his discharge on July 20 to the date of the offer of reinstatement on July 22, 1960,less his net earnings elsewhere,if any.Upon the basis of the foregoing findings of fact,and upon the entire record in thecase, Imake the following:CONCLUSIONS OF LAW1.Printing Specialties and Paper Products UnionLocal 447,International Print-ing Pressmen and Assistants'Union of North America, AFL-CIO, isa labor organ-ization within the meaning of Section2(5) of the Act.2.By discharging employee Lucius Garner,Respondents have engaged in unfairlabor practices within the meaning of Section 8(a) (1) of the Act.3.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommendations omitted from publication.]Southern Electrical and Pipefitting CorporationandRay E.BookerandUnited Association of Journeymen and Appren-tices of the Plumbing and Pipefitting Industry of the UnitedStates and Canada,AFL-CIO ;Local Union No.568,UnitedAssociation of Journeymen and Apprentices of the Plumbingand Pipefitting Industry of the United States and Canada,AFL-CIO,Parties to the ContractLocal Union No. 568, United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry of theUnited States and Canada,AFL-CIOandRay E. BookerandSouthern Electrical and Pipefitting Corporation;United Asso-ciation of Journeymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Canada, AFL-CIO, Parties to the Contract.CasesNos. 15-CA-1445 and15-CB-331.April 7, 1961DECISION AND ORDEROn December 9, 1959,Trial ExaminerC.W. Whittemoreissued hisIntermediate Report in the above-consolidated proceeding,findingthat the Respondents had engaged in and were engaging in certainunfair labor practices and recommending that they cease and desisttherefrom and take certain affirmative action,as set forth in the copyof the Intermediate Report attached hereto.Thereafter the Respond-ents and the General Counsel filed exceptions to the'IntermediateReport, and the Respondents and the Charging Party filed briefs.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-131NLRB No. 12. SOUTHERN' ELECTRICAL AND PIPEFITTING CORPORATION45mediate Report, the exceptions 1 and briefs, and the entire record inthese cases, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner?ORDERUpon the entire record in these cases, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that:A. The Respondent, Southern Electrical and Pipefitting Corpora-tion, Creole, Mississippi, its officers,agents,successors, and assigns,shall :1.Cease and desist from:(a)Refusing employment to Ray E. Booker, or any other pro-spective employee, in violation of Section 8(a) (3) of the Act.(b)Entering into, performing, maintaining, or otherwise givingeffect to any arrangement whereby membership in the RespondentLocal Union No. 568, United Association of Journeymen and Appren-.'tices of the Plumbing and Pipefitting Industry of the United Statesand Canada, AFL-CIO, is required as a condition of employment, orwhich requires that preference in employment be given to members ofthe said Respondent Union; provided, however, that nothing hereinnor in the notices referred to hereinafter shall be construed to pro-hibit any agreement or practice permitted by Section 8(f) of theNational Labor Relations Act, as amended, where applicable.(c) In any manner interfering with, restraining, or coercing em-ployees or applicants for employment in the exercise of the rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Jointly or severally with Local Union No. 568, United Associ-ation of Journeymen and Apprentices of the Plumbing and Pipe-fitting Industry of the UnitedStates andCanada, AFL-CIO, makeRay E. Booker whole forany loss ofpay-he may havesuffered becauseof the discriminationagainsthim, by paymentto him of the sum of$2,198.40.1The General Counsel excepts to the failure of the Trial Examiner to rule upon hismotion to correct the transcript.As there is no opposition to the motion,it is herebygranted.2 In finding the violation herein,Member Rodgers relies onDickmann-Pickens-BondConstruction Company,130 NLRB 380,andAlco Products,Inc.,130 NLRB 663. InMember Leedom's opinion,contrary to the statement of his dissenting colleague,the Re-spondent Union's participation in an exclusive hiring arrangement is established by theadmission of its business agent,that there was an oral understanding that the Respond-ent Company would call the Respondent Union for workers,and that the RespondentUnion would supply them if available.In view of this admission,Member Leedom findsthis case distinguishable fromAlco Products,Inc., supra,in which he also dissented. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Post at the construction gate of the Moss Point plant of International Paper Company, in a conspicuous place where notices toconstruction employees or prospective employees are customarilyposted, copies of the notice attached hereto marked "Appendix A." 8Copies of said notice, to be furnished by the Regional Director for theFifteenth Region, shall, after being duly signed by the Respondent'srepresentative, be posted immediately upon receipt thereof and main-tained for 60 consecutive days.Reasonable steps shall be taken toinsure that said notices shall. not-be altered, defaced, or covered byany other material.(c)Post at the same places and under the same conditions as setforth in (b), above, and as soon as they are forwarded by the RegionalDirector, copies of the Respondent Union's notice herein, marked "Ap-pendix B."(d)Mail to the Regional Director signed copies of Appendix A'for posting by the Respondent Union as provided herein. Copies ofsaid notice, to be furnished by the Regional Director, shall, after beingsigned as provided above, be forthwith returned to the Regional Di-rector for disposition.(e)Notify the Regional Director for the Fifteenth Region, in writ-'ing, within 10 days from the date of this Order, what steps have beentaken to comply herewith.B. The Respondent Local Union No. 568, United Association ofJourneymen and Apprentices of the Plumbing and Pipefitting In-dustry of the United States and Canada, AFL-CIO, its representa-tives, agents, officers, successors, and assigns, shall :1.Cease and desist from :(a)Entering into, performing, maintaining, -or otherwise givingeffect to any arrangement with the Respondent, Southern Electricaland Pipefitting Corporation, whereby membership in the RespondentUnion is required as a condition of employment, or which requiresthat preference in employment be given to members of the Respond-ent Union; provided, however,'that nothing herein nor in the noticesreferred to hereinafter, shallconstrued to prohibit any agreementor practice permitted'by Section 8 (f) of the National Labor RelationsAct, as amended, where applicable.(b)Causing or attempting to cause Southern-Electrical and Pipe-fitting Corporation, its officers,' agents, successors, and assigns, to dis-criminate against any employee or applicant for employment, in viola-tion of Section 8 (a) (3) of the Act.8In the event that this Order is enforced by a decree of a United States Court ofAppeals, thereshall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Courtof Appeals,Enforcing an Order." SOUTHERN ELECTRICAL AND PIPEFITTING CORPORATION47(c) In any other manner restraining or coercing employees of, orapplicants for employment with, the above-named Employer, in theexercise of the rights guaranteed by Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Notify the Respondent, Southern Electrical and PipefittingCorporation, that it has no objection to the hire and employment ofRay E. Booker, or any other person, without prior or subsequentclearance or job referral from it.(b) Jointly or severally with Southern Electrical and PipefittingCorporation, make Ray E. Booker whole for any loss of pay he mayhave suffered because of the discrimination against him, by paymentto him of the sum of $2,198.40.(c)Post at its offices, in conspicuous places, including all placeswhere notices to members are customarily posted, copies of the noticeattached hereto marked "Appendix B." 4 Copies of said notice, to befurnished by, the Regional Director for the Fifteenth Region, shall,after being duly signed by the Respondent Union's representative, beposted immediately upon receipt thereof and be maintained by it for60 consecutive days thereafter.Reasonable steps shall be taken toinsure that said notices are not altered, defaced, or covered by anyother material.(d)Post at the same places and under the same conditions as setforth in (c), above, and as soon as they are forwarded by the RegionalDirector, copies of the Respondent Southern Electrical and Pipe-fitting Corporation's notice herein, marked "Appendix A."(e)Mail to the Regional Director for the Fifteenth Region signedcopies of Appendix B for posting by Respondent Southern Electricaland Pipefitting Corporation as provided herein.Copies of said no-tice, to be furnished by the said Regional Director, shall, after beingsigned by the Respondent Union's representative, be forthwith re-turned to the Regional Director for disposition.(f)Notify the Regional Director for the Fifteenth Region, in writ-ing, within 10 days from the date of this Order, what steps have beentaken to comply herewith.MEMBER FANNING, concurring in part and dissenting in part:I agree that Respondent Company violated Section 8(a) (3) and(1) of the Act by conditioning Booker's employment upon his firstobtaining a referral from Respondent Union, and by refusing there-.4 Seefootnote3,supra. 48DECISIONSOF NATIONALLABOR RELATIONS BOARDafter to employ him because he failed to obtain such clearance.How-ever, I do not agree that the Union violated Section 8(b) (2) and(1) (A) because I am unable to conclude that the record supports afinding that a bilateral exclusive hiring contract or arrangement, ex-press or tacit, existed between Respondent Company and RespondentUnion.More explicitly, there is simply no supporting evidence thatthe Company was in any way obligated to go to the Union for its help,to hire the applicants referred to it by the Union, and only those soreferred.Such a showing, in my opinion, is indispensable to a findingof the Section 8(b) (2) violation alleged, and cannot be inferred solelyfrom an indication that the Company chose rather consistently toobtain skilled plumbers and pipefitters from the Union's source ofsupply.Essentially for the same reasons and on the same authoritiesstated in my dissenting opinionin Alco Products,'I would find theevidence lacking to support the alleged violation on the part of theUnion.'CHAIRMAN MCCtLLOCHtook no part in the consideration of theabove Decision and Order.5 AlcoProducts, Inc ,130 NLRB 663.9The union agent's testimony that he had an "oral understanding" with the Companythat "they will call and if I have men available I send them what they need," clearlydoes not e'tabhsh a bilateral exclusive hiring arrangement, but shows merely a willingnessof the Union to supply help on request.Member Leedom's reliance upon this testimonyas an"admission" of the existence of an unlawful agreement, I believe, is misplaced.APPENDIX ANOTICETO ALL EMPLOYEESPursuant to it Decision and Order of the National Labor RelationsBoard,and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify you that:WE WILL NOT refuse employment to Ray E.Booker, or any otherprospective employee, in violation of Section 8(a) (3) ofthe Act.WE WILL NOTmaintain and enforce any agreement,understand-ing, or practice,whereby membership in Local Union No. 568,UnitedAssociation of Journeymen and Apprentices of thePlumbing andPipefitting Industryof theUnitedStates andCanada, AFL-CIO, isrequired as a condition of employment, orwhichrequires that preference in employment be given to mem-bers ofthatlabor organization.WE WILL NOT in any other manner interfere with, restrain, orcoerce employees or applicants for employment, in the exercise ofthe rights guaranteed in Section7 of the Act. SOUTHERN ELECTRICAL AND PIPEFITTING CORPORATION49WE WILL make whole Ray E.Booker for any loss of pay he mayhave suffered by reason of the discrimination against him foundby the Board.SOU TERN ELECTRICALAND PIPEFITTING CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.APPENDIX BNOTICE TO ALL MEMBERS OF LOCAL UNION No. 568, UNITED ASSOCIATIONOF JOURNEYMEN AND APPRENTICES OF THE PLUMBING AND PIPE-FITTING INDUSTRY OF THE UNITED STATES AND CANADA, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT cause or attempt to cause Southern Electrical andPipefitting Corporation to discriminate against employees, orapplicants for employment, in violation of Section 8(a) (3) ofthe Act.WE WILL NOT maintain and enforce any agreement, under-standing, or practice with the above-named Employer, wherebymembership in our Union is required as a condition of employ-ment, or which requires that preference in employment be givento members of our Union.WE WILL NOT in any other manner restrain or coerce employeesor applicants for employment in the exercise of the rights guaran-teed in Section 7 of the Act.WE WILL make Ray E. Booker whole for any loss of pay he mayhave suffered by reason of the discrimination against him foundby the Board.LOCAL UNIONNo. 568,UNITED ASSOCIATIONOF JOURNEYMEN AND APPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OFTHE UNITED STATESAND CANADA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.599198-62-vol. 131-5 504. -DECISIONS OF' NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASECharges having been filed and served in each of the above-entitled cases; separatecomplaints,an order consolidating said cases, and a notice of hearing having beenissued and served by the General Counsel of the National Labor Relations Board;and an answer having been filed by each of the above-named Respondents, a hearinginvolvingallegations of unfair labor practices in violation of Section 8(a) (1) and (3 )and 8 (b) (1) (A) and (2) of the National Labor Relations Act, as amended, was heldin Biloxi,Mississippi, onNovember 3, 1959, before the duly designated TrialExaminer.At the hearing all parties were represented and were afforded full opportunity to beheard,to examineand cross-examine witnesses, to introduce evidence pertinent to theissues,to argue orally, and to file briefs.Briefs have been received from all parties.Accompanying the brief received from the Respondent was a motion to correct thetranscript in certain minor respects, with showing that the said motion had beenserved upon other parties.No objection having been received,said motionis herebygranted and made a part of the record.Disposition of the motions to dismiss, upon whichruling wasreserved at the con-clusion ofthe hearing, is made by the following findings, conclusions, and recom-mendations.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes thefollowing:FINDINGS of FACT1.THE BUSINESS OF THE RESPONDENT COMPANYSouthern Electrical and Pipefitting Corporation is an Alabama corporation, en-gaged in contracting for and installing of electrical and pipefitting facilities on con-struction work in Mississippi and other States. It has an office in Mobile, Alabama,and shops located at mills of the International Paper Company at Natchez, Missis-sippi, and Bastrop, Louisiana.The Respondent is a wholly owned subsidiary of the International Paper Company,a New York corporation, with its principal office in New York, New York.TheRespondent's services are performed almost exclusively for the Southern Kraft Divi-sion of theInternationalPaper Company, which division operates10mills in 6Southern States,includingthe Moss Point mill located at Creole, Mississippi, the onelocation with which this proceeding is concerned.During the year preceding issuance of the complaint, the Respondent performedservicesfor the International Paper Company for which it received more than$50,000.The Respondentsconcede,and it is found, that Respondent Southernis engaged incommerce withinthe meaningof the Act.U. THE LABOR ORGANIZATION INVOLVEDLocal Union No. 568, United Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United States and Canada, AFL-CIO, is alabor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. Setting and major issuesOut of two undisputed facts arise at least two majorissues inmarked dispute.Thetwo facts are: (1) early in October 1958, Respondent Southern entered into a writtencontract with United Association (named in the title above as a "party to the contract"but not as Respondent), but not with the Respondent Local No. 568; and (2) inNovember 1958, Charging Party Ray Booker, was not hired by the RespondentSouthern.The two major issues in dispute are: (1) whether or not Booker wasillegally refused hire by Respondent Southern after Respondent Local failed, upon SOUTHERN ELECTRICAL AND PIPEFITTING CORPORATION51Booker's request,to issue the referral required by Respondent Southern;iand (2)whether or not there existed at the time any contract,practice,or oral understandingbetween the two Respondents which unlawfully accorded to Respondent Local No.568 exclusive control over the selection of Southern's employees in the pertinentcrafts.B. The refusal to hire Booker1.Application for employmentAs noted above, there is no dispute that Booker was not hired at any time bySouthern.Counsel for the same Respondent conceded at the hearing that Bookerand O.F. Hendrix,then local manager at the Moss Point project,had a"conversa-tion"on the morning of November 19, 1958,but he contends that no application forwork was made. The testimony of Hendrix and J.C. King,then job steward forLocal No.568, who claimed that he was present onthe occasion,creates a question asto whether Booker made an effective application for employment and whether or notHendrix told him that he must first clear through Local No. 568.Despite an attitude displayed by Booker during the hearing(plainly revealed bythe record)which indicated that he was probably more skilled in the use of aheavy pipe-wrench than in the art of making courtroom friends,2 and although histestimony is without corroboration by any other witness on his behalf, the TrialExaminer is persuaded that his account of the interview on November 19 is deserv-ing of credence.It is found that he effectively applied for a job. It is further foundthat Hendrix made it clear to Booker that work was, or shortly would be, available,but that he must first obtain clearance,or referral,from Local No. 568.Such find-' ings rest upon the following factors:(a)Competent cross-examination failed to shake Booker's testimony on directthat: (1) after being informed at the project office of Hendrix's authority to hire heawaited the manager's arrival at the mill gate;(2) when Hendrix arrived he intro-duced himself and said he was "a fitter looking for a job"; (3)Hendrix said he"would need some more in a few days," but added, "you will have to clear through"Local No. 568; and (4) when he indicated that he did not know where that local'soffice was, Hendrix referred him to someone nearby for directions.(b)On the other hand cross-examination of Hendrix seriously impaired the re-liability of his testimony concerning this incident-his account being to the effectthat Booker merely asked"how work was in that area," and"what local union'sjurisdiction was this job working out of,"and denying both that Booker asked fora job or said he wanted work and that he told Booker he would have to clear throughthe Union.On cross-examination Hendrix flatly denied that Booker told him eitherthat he was a pipefitter or that he was "interested in getting pipefitting work."Yetthere is in evidence a sworn statement,with which he was confronted and whichHendrix admitted having given to a Board agent in December 1958.Among otherthings that statement says: "He (Booker) said that he was a pipefitter and interestedin that kind of work."Also on cross-examination Hendrix flatly denied that oneHarrison, an employee he claimed he had hired directly, had "never had" an "intro-ductory slip" from Local No. 568.This testimony is contradicted by Business AgentE. J. Dedeaux, of Local No. 568, who testified that he signed such a "referral slip"for Harrison.Of additional bearing upon Hendrix's credibility, is the conflict be-1The relevant language of the complaint is of the customary crippled conjunctivevariety.It claims that Southern refused "to hire or employ" Booker because he"did nothave membership in and/or approval and/or referral from Local 568 and/or UnitedAssociation."2 Early in the hearing Booker accused General Counsel of failing to subpena "a long listof witnesses"he had produced and said : "I have reason to believe that I am fixing to getthe run-around"He then asked for, but was denied, "a postponement of the case" so hecould consult with his "private attorney,Federal officials,Senators,and what have you "Later he accused the Regional Director of declining,as he had requested,to include theUnited Association as a Respondent in the charge he filed.When requested to take theoath he replied:"Iwill take the oath but I will not answer any questions other thanthat that pertains to the case unless I be allowed to ask questions that date backyears ago." 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDtween histestimony that in hiringpipefitters it was his practiceto "call Mr.Dedeaux"and hispreviouslyexecutedaffidavit which states: "Asa matter offact we do not hirethroughthe union."(c)The claimmadeby Hendrixand King that Booker himself raised the questionof what union had jurisdictionover the jobisdoubtful on its face.As Booker saidon cross-examination,"I didn't ask the question,not having a clear card."As notedmore fully below,Booker had been in disrepute in theUnited Associationfor manyyears.Itmaybe taken as common knowledge that no craftsman,certainly one ofBooker's long experience,would volunteerto obtain clearance on a unionjob withouta clear card.(d) Finally,although admittingthat hereceived it, Hendrix never replied to thefollowingletter addressedto him,bearing the date ofNovember21, 1958, fromBooker:On Nov.19, 1958,I contactedyou at the Guard gate,where new construc-tion of the Paper Mill is in progress;in regards to my goingto work for youas a pipefitter.You told me you had four or five at thepresent and could usesome more in a few days,but I wouldhave to clear through LocalUnion 568,Gulfport, Miss.I saw the BusinessAgent,E. G. Dedeauxtoday.He gave me no considera-tion,but under the Stateand U.S.Right toWork Laws,consideration fromhim is not absolutely necessary.Therefore,since I forgot to leave my address it is 1329 EastHoward Ave.,Biloxi,Miss.Can be reachedat-ph Id-6-6309(Biloxi).As a witness,Hendrix made no claim that the foregoing letter was ambiguous, orthat he didnot consider it a reapplication for employment.And had Hendrix, atthe time of receiving the letter, had any seriousdisagreementwith theversion con-tained therein of his previousinterviewwith the applicant,it is reasonable to believethata man of his business staturewould have hastened to recordsuch disagreementby making a prompt reply.32.Theapplication for clearanceAs with Hendrix,there is no disputethat Bookersaw andconversedwith BusinessAgent Dedeaux of Local No. 568. Thereisdisputeas to whatwas said when hewas at the Local's office.Dedeaux wouldhave it believed that Booker merely asked for hisofficial help ingetting his unionbook "straightened out," did notask for referral to any job,saidnothingabout wantingworkand indeed said nothingthat gavehim the "impres-sion that he was interested in working." 4Now Booker,at the hearing, evinced acharacter which maybe termed aggressive and even eccentric,but he appeared neithernaive nor unintelligent.Having observed both witnesses,presentthroughout thehearing, and in view of other circumstances establishedby the record, the TrialExaminer cannot believe that Booker simply called upon a strange business agentof a strange local to ask for help in gettinghis book "straightenedout" with theInternational.Nor can the Trial Examiner credit Dedeaux's testimonythat he hadnever heard of Booker before his visit.Local 568's counsel himselfestablished thatshortly before this visit,while working ata shipyardin the same area, Booker had"told everybodyon every occasion that I intendedto everytime that I was ableand every time that I seen fit to picket local unions and the United Association acrossthe nation and I did."The same counsel established that after Booker left the ship-yard job, but beforeapplying for work at Southern,he had been in Washington,D.C., where he "picketed"both the"Internationaland the AFLheadquarters."In addition to the foregoing reasons the Trial Examiner can place little relianceupon Dedeaux's testimony because it contains a number of self-contradictions.Thebusiness agent denied,as noted above,that Booker either asked for referral to anyjob or told him he wanted work.Yet he claimedthat he toldBooker he would put8 Although in some respects the testimony of Steward King tends to corroborate certainportions of Hendrix's testimony,the Trial Examiner can place small reliance upon it inview of the facts that he was clearly not a disinterested witness, and that Hendrix's ownaccount was discredited by his previously sworn statement,as noted above.'The last quotation is from Dedeaux'sletterof December 29, 1958, to a Board agent. SOUTHERN ELECTRICAL AND PIPEFITTING CORPORATION53him on the hiring list and that he did so.And while he denied that Booker toldhim he"wanted to go to work here,"his voluntary admission to the Board agent,in evidence,contains the sentence:"He told me that he moved over here and wantedto go to work here."On the contrary,the Trial Examiner accepts as credible thetestimony of Booker,and finds as follows:(a)On November 20, the day after his conversation with Hendrix,Booker wentto the office of Local No.568.He told the office secretary that he had been to thepaper mill,found that they would be needing fitters in a few days,and had comethere to see about clearance.The secretary told him that Dedeaux was not therebut would be the next day.Booker gave her his delinquent book and she took downhis name and card number.(b)The next day, November 21, Booker found Dedeaux in his office.He ap-proached-the business agent at his desk and handed him his card.He told Dedeauxthat Hendrix had said he would need fitters in a few days and would like the businessagent's help in getting his book straightened out.He further said that he had a"job apparently"and all he"needed was his okay."To Booker's plain request forhis "okay,"Dedeaux merely replied that he already"had men loafing,"and inresponse to the request for aid in clearing his book, told him to go to the local whichhad issued the book.Booker walked out.The Trial Examiner concludes and finds that Booker asked for, but was effec-tively denied,a referral to the Southern job by Business Agent Dedeaux,a responsibleagent of Local No. 568.3.The discriminatory refusal to hireIt has been found above that on November 19 Hendrix conditioned the hiring ofapplicant Booker upon his first obtaining clearance from Local No. 568. It hasalso been found that,immediately after failing to receive such clearance Booker soinformed Hendrix in the above-quoted letter.Hendrix did not reply.Under thecircumstances described,Hendrix's failure to reply was tantamount to an outrightrefusal to hire, since it was he who imposed the condition of hiring.There isevidence,undisputed,that at least one fitter,Harrison, was referred to the Southernjob on November 21, the same day Booker was denied referral.And other evidenceestablishes that many jobs were available shortly thereafter.The Respondent Southern makes no claim that Booker was incapable of performingany job at the project or that there was no job available,but rests its case solely onthe contention,that Booker made no real application for any job.On the basis of the foregoing findings, the Trial Examiner concludes and finds thatRespondent Southern,to encourage membership in Local 568,and in violation ofSection 8(a) (3) of the Act,discriminatorily conditioned Booker's employment uponhis first obtaining referral from Local 568,and thereafter refused him employmentbecause he failed to obtain such clearance.Such discrimination constituted inter-ference, restraint,and coercion of employees in the exercise of rights guaranteed bythe Act.C. Accountability of Local 568 for the illegal discrimination against Booker,and the unlawful hiring hall arrangementAttention is now turned to the question as to whether or not the Respondent LocalUnion No.568causedthe Respondent Southern unlawfully to discriminate againstapplicantBooker and employees generally.Not only by double-barreled buteven derringer allegations General Counsel contends that Local 568 caused the Em-ployer to violate Section 8(a) (3) of the Act. It is his claim that the two Respondents,"by practice and/or(the) understanding and/or agreement"have delegated to theLocal"exclusive and unilateral control over the selection of pipefitters and plumbersto be hired and/or employed" at the Moss Point mill project. Both Respondentsdeny the allegation.Since by nature of the terms"practice"and "arrangement"are related and dis-tinguishable from a formal agreement,which other portions of the complaint identifyas a written contract between Southern and United Association, parent of the Local,the Trial Examiner appraises these two factors together. 54.DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe, preponderance of credible evidence ; establishes, and, it is found, that sincethe project in question opened in October 1958, both by practice and mutual under-standing the Respondent Southern has hired. only pipefitters and plumbers obtainedthrough or cleared by Local 568.The testimony of Steward King is to the effectthat of the 60 employees in the crafts, at the highest peak of employment, he knewof no exception to the rule that all had received "introductory slips" or oral clearancefrom Dedeaux.Manager Hendrix testified, when asked as to his practice in suchhirings, said, ". . . ordinarily we would call Dedeaux . . . tell him that we neededsomewelders, some pipefitters . . : whatever we were working on . . . he wouldsend a little slip of paper introducing Mr. So-and-So with his name on it as a pipe-.fitter,pipefitterwelder, or apprentice."Hendrix couldnamebut a single indi-'vidual-his own brother-whom he said without contradiction had not been clearedthrough Dedeaux.5And as found above, Hendrix told applicant Booker that to beemployed there he must first clear with Local 568.Finally,Dedeaux testified thathe had an "oral understanding" with Southern that "they will call and if I have menavailable I send them what they need. If I don't I get them pretty quick fromother places."The testimony quoted above fully establishes the bilateral nature of the practice,arrangement, and understanding between the Respondents. It warrants the con-clusions, heremade,that such practice and understanding constituted an unlawfulhiring hall, in violation of Section 8(a)(3) and (1) and 8(b)(2) and (1) (A) ofthe Act.6The Trial Examiner further concludes and finds that pursuant to the illegal hiringhall arrangement, Local 568 caused Southern to violate Section 8(a)(3) of the Actby refusing to hire Booker, and thus violated Section 8 (b) (2) and (1) (A) of theAct.7Finally, it is concluded and found that by the above-described exclusive hiringarrangement, Respondent Local Union No. 568 has caused Respondent Southern toencourage, and Respondent Southern has encouraged, union membership to obtainor retain employment, thereby coercing employees hired pursuant to such agreementto pay union initiation fees and dues, and other moneys unlawfully exacted fromthem.8In view of the foregoing findings and conclusions, the Trial Examiner believes itunnecessary to make findings relative to the existing contract between Southern andUnited Association.General Counsel makes no claim in the complaint that thecontract,per se,is unlawful, but in effect contends only that it has not been properlyadministered in that certainMountain Pacificsafeguard provisions have not beeneffectuated.And whether or not Local 568 entered into its unlawful arrangementwith Southern because it is governed by the United's constitution is immaterialto the issues in this case, in the opinion of the Trial Examiner.The arrangementitself, its inherent coercive effect upon employee rights, and the unlawful acts per-formed pursuant to it-not its ancestry-appear to be the real issues.And thesehave been resolved above.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operations of Respondent Southern described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in the unfair labor practicesdescribed above, the Trial Examiner will recommend that they cease and desisttherefrom and take certain affirmative action designed to effectuate the policies ofthe Act.5 As noted above, his claim that employee Harrison was not cleared by Local 568 wasrefuted by Dedeaux.s Armco Drainage & Metal Products, Inc.,123 NLRB 1833;Fluor Company, Ltd.,122NLRB 1374 ;Mountain Pacific Chapter of theAssociatedGeneral Contractors, Inc., etal.,119 NLRB 883.7Mohawk Valley and Vicinity District Council,etal.,109 NLRB 522.8 Armco Drainage & Metal Products, Inc, supra. SOUTHERN ELECTRICAL AND PIPEFITTING' CORPORATION55It has been found that both Respondents are jointly responsible for the unlawfuldiscrimination against Ray E. Booker.Accordingly, it will be recommended thatthe Respondent Local notify the Respondent Southern that it has no objection toBooker's hire, and that the Respondent Southern offer him immediate employmentat the Moss Point project without loss of seniority or other rights and privileges.9Itwill also be recommended, that the Respondent jointly and severally make himwhole for any loss of pay suffered as a result of this discrimination against him.The backpay recommended herein shall be computed in accordance with the formulastated in F.W. Woolworth Company,90 NLRB 289.While the record does notprecisely fix the date when a job opportunity actually opened on and after Novem-ber 19, 1958, this can be determined in compliance proceedings.It has been found that the hiring arrangement between the Respondents is un-lawful, in that it effectively provides for an exclusive hiring hall which does not meetMountain Pacificstandards. It will therefore be recommended that the Respondentscease and desist from entering into, performing, maintaining, or otherwise givingeffect to any agreement or arrangement which conditions employment on member-ship in or clearance through the Respondent Local or which provides for an exclu-sive hiring arrangement without containing theMountain Pacificsafeguards properlyadministered.As the unlawful hiring provisions necessarily had the effect of coercing the em-ployees of the Respondent Southern into making dues and other payments to theRespondent Local, and because the Board has found in many cases that it does noteffectuate the policies of the Act to permit the retention of such payments, it willbe recommended that reimbursement of such moneys be made to all past andpresent employees hired by Southern at the Moss Point project, in,the crafts underthe jurisdiction of the Respondent Local.'°Reimbursement shall be made jointlyand severally by the Respondents."Upon the basis of the foregoing findings of fact and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Local UnionNo. 568, United Association of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry ofthe UnitedStates and Canada,AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.2.By refusing employment to applicant Ray E.Booker on or about November21, 1958,thereby encouraging membership in the above-named labor organization,the RespondentSouthernhas engaged in and is engaging in unfair labor practiceswithin the meaning of Section8(a) (3) of the Act.3.By maintaining and enforcing an unlawful hiring hall arrangement with theabove-named labor organization, the Respondent Southern has engaged in and isengaging in unfairlaborpractices within the meaning of Section 8(a) (3) of the Act.4.By interfering with,restraining,and coercing employees in the exercise ofrights guaranteedby the Act theRespondent Southern has engaged in and is engag-ing in unfair labor practices within the meaning of Section 8(a) (1) of the Act.5.By causing and attempting to cause the Respondent Southern to violate Section8(a)(3) ofthe Act,in refusing hire to Ray E. Booker, the Respondent Local UnionNo. 568 hasengaged in and is engaging in unfair labor practices within the meaningof Section8(b) (2) of the Act.6.By maintaining and enforcing an unlawful hiring hall arrangement with theRespondent Southern, the Respondent Local Union No. 568 has engaged in and isengaging in unfair labor practices within the meaning of Section 8(b) (2) of the Act.9 Although the record Is not entirely clear on the point,It appears that at the time ofthe hearing construction was still in progress.lUNassau and Suffolk Contractors'Association,Inc., et at.,123 NLRB 1393;LocalUnionNo.450, International Union of Operating Engineers,AFL-CIO, etc.(TellepsenConstruction Company),122 NLRB 564;Funeral Directors of Greater St. Louis, Inc.,et al.,125 NLRB 241.u The evidence indicates that hiring of the relevant crafts on this project began shortlybefore November 19, 1958, well within the 6-month period before the charge was filed, onDecember 3, 1958. In the event that at compliance proceedings It is discovered that suchconstruction actually began earlier than the beginning of the statutory date, reimburse-ment will of course be limited in accordance with Board policy. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARD7.By restraining and coercing employees in the exercise of their rights guaranteedby Section7 of the Act,the RespondentLocal UnionNo. 568 has engaged in and isengaging in unfair labor practices within the meaning of Section8(b) (1) (A) ofthe Act.8.Theaforesaid unfair labor practices are unfairlabor practicesaffecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Hemisphere Steel Products,Inc.andLocal 810, InternationalBrotherhood of Teamsters,Petitioner.Case No. 3-RC-11192.April 7, 1961DECISION ON APPEALOn January 18, 1961, the Petitioner filed a petition with the Re-gional Director for the Second Region, seeking an election in a unitof all production and maintenance men at the Employer's Brooklyn,New York, factory. On February 1, 1961, the Regional Director dis-missed the petition as untimely filed during the insulated period of thecollective-bargaining agreement.Pursuant to the Board's Rules andRegulations, the Petitioner filed an appeal from the Regional Direc-tor's dismissal of the petition, asserting in substance that the RegionalDirector erred in interpreting the contract as expiring on March 18,1961, rather than on March 19, 1961, and therefore erroneously ruledthat the present petition was untimely filed with the Board. For thereasons set forth hereinafter, the Regional Director's dismissal issustained.OPINIONThe case presented by this appeal is whether the contract is to beconstrued as expiringon March 18 or 19, 1961. The facts show thatthe contract extends from March 19, 1959,"toMarch 19, 1961."The Board has held in conformity with the generalruleof construc-tion, that in the absence of specificexpressionto the contrary, a con-tract in effectuntil aday certain is to be construed as not including thedate named after the word "until."Williams Laundry Company, 97NLRB 995.See also Bouvier'sLaw Dictionary, 3d edition, page3377, cited in footnote 3 of the above-namedcase.As noted in thatcase, there is nothing in the present contract to indicate a contrary in-tention.We conclude, accordingly, contrary to the contention of thePetitioner, that the Regional Director properly construed the contractas not includingthe date named after the word "to," which we regardas synonymous with the word "until," and that in dismissing the peti-tion herein, which was filed on the 60th day preceding the expiration131 NLRB No. 13.